Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “by detecting the current change according to the change of the applied voltage after a stabilization step”.  It is not clear what “the current change according to the change” means.  It is not clear which processing steps is being taken by the controller.    
Appropriate correction is required.
Claim 1 recites “of the applied voltage after a stabilization step, and to perform the stabilization step”.  This is not clear.  Is the voltage applied after the stabilization step or before.  Appropriate correction is required.

Claim Interpretation
As to the pending claims, 1-8 below, which contain intended use terms, the Examiner will interpret these claims in light of the structural elements that are disclosed and not for their intended 
Applicant’s attention is directed to their recitations around their “control unit”.  Should applicant desire more weight given to their process steps of their claimed control unit they should consider an amendment requiring “control unit programmed to [insert clear process steps that the controller will carry out]…”.  As it is presently claimed, the art will be applied accordingly as being capable of performing such intended uses given the lack of clarity in these recitations as can be seen in the above 112 rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); 
Claim(s) 1-8 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable by Fomina et al. (2018/0318834) in view of Choi et al.(KR 188062 B1).
With regard to claim 1, Fomina et al. teach a biosensor [0016] capable of detecting a first or second target substance in a sample according to a redox activity [0346][0408][0416][0417] of a magnetic nanoparticle [0346] (Figure 6) complex based on a change in voltage applied [0333][0379][0380] between a first electrode and a second electrode, the biosensor comprising:
A reaction part (figures 5 and 6) including the magnetic nanoparticle complex, the first electrode and the second electrode [0379-0380][0084] and 
A sample introduction part (on slide (30)) capable of forming a passage so that the sample is capable of being introduced into the reaction part (electrode array (Fig 4-6)[0016][0011]; 
Wherein the biosensor includes a magnetic nanoparticle complex (figure 6) including a first capturing substance (primary antibody) capable of capturing the first target substance (target antigen) (figure 1), a magnetic nanoparticle (figure 6), a reaction substance that is capable of performing at least one of an oxidation reaction and a reduction reaction [0408], 
Wherein the first capturing substance is capable of being fixed to the reaction substance (Figure 6)[0055]
Wherein the first electrode is fixed to a second capturing substance capable of capturing a second target substance, wherein the second electrode is an electrode different from the first electrode and wherein at least one of the first target substance and the second target substance is included in the 
Fomina et al. does not teach a controller capable of performing the unclear process steps presently being claimed.
Choi et al. teach a control unit (1250) that is taught to be capable of changing the voltage and being used as is being claimed (Pages 29, 30/34) Figure 11.
It would have been obvious to a person of skill in the art at the time the invention was made to have used the methodology and controller of Choi et al. within the device of Fomina et al. as Choi encourages the use of their device for the diagnosis of disease and to increase the overall coupling efficiency (Pages 7 and 8/34).
	With regard to claim 2, Fomina et al. teaches an antigen and antibody [0003]. 
	With regard to claim 3 and its indefiniteness, Fomina et al. teach various probe-analyte pairs [0003].
With regard to claims 4-8 and 17-26 and the indefiniteness that still exists, each of the electrodes of the device appear to be connected to the control unit (12) and power source (14).  The voltages and currents can be measured and controlled by the controller [0379][0380].  Without a recitation of a “control unit programmed to {insert specific and clear process steps]…” the prior art of Fomina et al. in view of Choi  is interpreted as being capable of being used in the claimed manner.  Applicant is encouraged to amend their claims so that additional weight can be given to the controller process steps that are programmed into the unit.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejections in view of Choi et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/22/2021